DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 11, the Examiner suggests Applicants rewrite the word ”hydroge” at line 1 as “hydrogen” to correct an apparent typographical error.

Claim Objections

4.	Applicant is advised that should claim 13 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 21 is rejected under 35 U.S.C. 101 because a claim that merely recites a use without setting forth any active, positive steps delimiting how this use is actually practiced is not a proper method claim. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite since it merely recites a use without setting forth any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends from cancelled claim 1 and thus fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination, claim 18 has been assumed to depend from claim 12 since claim 18 recites Ti (in the ratio O/Ti) and claim 12 recites M being Ti. 

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 6, 7 and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Hydrogen separation by nanocrystalline titanium nitride membranes with high hydride ion conductivity” (hereinafter “the Kura et al. publication”) in view of Ichinose et al. (US 2017/0001153 A1).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The Examiner notes that the Kura et al. publication names three co-authors who are named as joint inventors in the instant application. However, the publication also names six additional co-authors who are not named as joint inventors in the instant application. It is thus not readily apparent that the Kura et al. publication represents the work of the instant joint inventors or was obtained from the instant joint inventors.

With regard to claims 6, 7, 11, 14, 22 and 25, the Kura et al. publication discloses a membrane for hydrogen separation comprising a polycrystalline substance membrane comprising particles of a metal nitride represented by the formula MNx, wherein M is a metal element (Ti) of which the metal nitride exhibits the recited Fermi energy, wherein x is within the range (0.7-1.0, see page 786, second column, first paragraph) where rock salt structure is adopted, wherein crystallite size is 14 nm or 23 nm (see page 787, second column, second paragraph), wherein at least a part of the crystallite exhibits (111) orientation but substantially no (100) orientation, and wherein the membrane is formed by sputtering metal nitride particles onto a substrate at 200 0C or 500 0C at the abstract and page 786, first column, last paragraph to page 790, second column, first paragraph.
The Kura et al. publication does not disclose the crystallite size being 5 nm or less or the sputtering being performed at a temperature of less than 20 0C.
The Kura et al. publication does however teach that hydrogen permeability increases with reduced crystallite (grain) size and that grain size can be reduced by performing the sputtering at a lower temperature at page 787, second column, first paragraph.
Ichinose et al. discloses that an inorganic material can be sputtered at a lower temperature of -20 to 30 0C at paragraphs [0038], [0042], [0046], [0048] and [0102].
It would have been obvious to one of ordinary skill in the art to incorporate the lower sputtering temperatures of Ichinose et al. into the system of the Kura et al. publication to provide reduced crystallite (grain) size and increased hydrogen permeability, as suggested by the Kura et al. publication at page 787, second column, first paragraph. In particular, the Examiner notes that the Kura et al. publication expressly recognizes the grain size and sputtering temperature being result effective variables that affect hydrogen permeability. As such, optimizing the sputtering temperature and the resultant grain size within the prior art conditions would be with the scope of one ordinarily skilled in the art. See MPEP 2144.05(II).

With regard to claims 10, 15, 16, 19 and 20, the Kura et al. publication discloses the substrate being a porous alumina substrate modified with a mesoporous gamma-alumina layer at page 786, second column, first full paragraph.

With regard to claims 12 and 23, the Kura et al. publication discloses x being 0.7-1.0 at page 786, second column, first paragraph.
The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 13 and 24, the Kura et al. publication discloses the polycrystalline substance membrane comprising hydride ion (H-) (after exposure to hydrogen gas) at page 788, first column, last paragraph to page 789, second column, last paragraph.

With regard to claim 17, the Kura et al. publication discloses the polycrystalline substance membrane having a thickness of 600 nm at page 786, second column, first full paragraph.

With regard to claim 18, the Kura et al. publication discloses the atomic ratio O/Ti being less than 0.04 at page 786, second column, first paragraph.
The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 21, the Kura et al. publication as modified by Ichinose et al. likewise discloses the corresponding method for separation of hydrogen using the recited polycrystalline substance membrane. See the Kura et al. publication at the abstract and page 786, first column, last paragraph to page 790, second column, first paragraph and Ichinose et al. at paragraphs [0038], [0042], [0046], [0048] and [0102].

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Aoyama reference discloses sputtering an inorganic material at room temperature (e.g. 20 0C) at paragraph [0045].

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 6, 2021